TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 6, 2018



                                      NO. 03-18-00430-CR


                               Paul Michael Sanchez, Appellant

                                               v.

                                  The State of Texas, Appellee




       APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.